                 UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF CALIFORNIA

               (HONORABLE LAWRENCE J. O’NEILL)

UNITED STATES OF AMERICA,                       Case No.: 18-cr-00142-LJO

            Plaintiff,
                                                Order to unseal transcripts
      v.

TOBIAS SOTO-MELCHOR,

            Defendant.




      FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED that the

previously sealed portions of the hearings on July 15, 2019 and August 5,

2019, be unsealed for purposes of the appeal.


IT IS SO ORDERED.

   Dated:   January 27, 2020                    /s/ Lawrence J. O’Neill
                                       UNITED STATES DISTRICT JUDGE
